Citation Nr: 1414863	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  09-37 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for posttraumatic osteoarthritis of the right shoulder with a scar, claimed as a right arm condition.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel






INTRODUCTION

The Veteran had active duty service from June 1970 to January 1972. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Lincoln, Nebraska Regional Office (RO) of the Department of Veterans Affairs (VA).  The claim was remanded by the Board in May 2011 and is again before the Board for consideration.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals a September 2013 correspondence from the Veteran's representative.  All other documents are either duplicative of the evidence in the claims file or irrelevant to the issue on appeal.


FINDINGS OF FACT

1. The Veteran suffered a severe right shoulder laceration prior to service.  

2. The competent evidence of record does not demonstrate that the Veteran's posttraumatic osteoarthritis of the right shoulder with a scar was caused or aggravated by active service.  


CONCLUSION OF LAW

Posttraumatic osteoarthritis of the right shoulder with a scar, claimed as a right arm condition, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated April 2009, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Thus, the Veteran has been notified of the following: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; information and evidence that the Veteran was expected to provide; and the way initial disability ratings and effective dates are established.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Therefore the Veteran has received all required notice in this case, such that there is no error in the content of the Veterans Claims Assistance Act of 2000 (VCAA) notice.  No prejudicial error in the timing or content of VCAA notice has been established as any error was not outcome determinative.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records have been associated with the claims file and all identified and available treatment records have been secured.  In May 2011, the Board remanded the Veteran's claim to identify and obtain records referenced in a June 2009 VA examination.  Pursuant to the May 2011 remand, in June 2011, VA sent a letter to the Veteran's last known address requesting that the Veteran provide the names, dates, and location of any VA or private facility or provider that treated him for his right shoulder disability.  VA specifically requested that the Veteran provide the contact information of the private physician referenced in the June 2009 VA examination.  The Veteran was provided with a records release form and instructed on how to fill it out and where to mail it.  Additionally, in May 2011, VA notified both the Veteran and his representative that his appeal was being remanded and both were provided with a copy of the Board's decision and remand.  The Veteran failed to respond to the letter and no other treatment records have been associated with the claims file.  Since the May 2011 remand instructed the RO to obtain an addendum opinion if and only if additional medical records were associated with the claims file, VA properly did not obtain such an opinion.
The Board therefore finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Moreover, VA has otherwise complied with its duty to assist by obtaining identified evidence; however, "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Additionally, in June 2009, VA provided the Veteran with an examination and opinion to determine the nature and etiology of his right shoulder disability.  The examiner there reviewed the Veteran's claims file, considered the Veteran's lay statements, examined the Veteran, and provided a fully supported opinion.  Although the Veteran indicated that there may have been outstanding private treatment records that were not considered by the examiner, as noted above, VA attempted to obtain those records.  Thus, the June 2009 opinion is adequate and the Board has satisfied its duty to assist by providing an adequate medical opinion.   In light of the above, the Board is satisfied that the duties to notify and assist have been met.

Legal Principles and Analysis

The Veteran claims service connection for posttraumatic osteoarthritis of the right shoulder with a scar.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, a nexus to service may be presumed where there is continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

A Veteran is considered to be in sound health when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service. 38 U.S.C.A. §§ 1111, 1132 (West 2002). The term "noted" denotes "[o]nly such conditions as are recorded in examination reports" and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions." 38 C.F.R. § 3.304(b) (2013). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Here, the presumption of soundness does not apply because a right shoulder disability was noted on clinical examination for entrance into service.  A report of medical examination dated in August 1969 reflects that scarring of the right axilla was noted but with no limitation of motion or loss of strength.  However, prior to service, a letter from Dr. L. V. G. stated the Veteran was treated for a laceration of the right arm and axilla in 1957 and healed with considerable scarring and limitation in motion.  An August 1970 service treatment record indicated that the Veteran tore his right arm prior to service when he fell out of a tree at eight years of age.  

Since a pre-existing right shoulder disability was noted upon entry into service, the Veteran cannot bring a claim for service incurrence for that disorder.  However, he may bring a claim for service-connected aggravation of his right shoulder disability. See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013).  See also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  In such claims, the Veteran has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation.  See Wagner; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the claimant meets his burden of demonstrating an increase in service, the disability is presumed to have been aggravated in service, and the burden is on the Secretary to rebut that presumption.  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); 38 U.S.C. § 1153; 38 C.F.R. § 3.306.  To rebut that presumption, the Secretary must show, by clear and unmistakable evidence, that the worsening of the condition was due to the natural progress of the disease.  Horn, 25 Vet. App. at 235 n. 6; 38 U.S.C. § 1153.  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as opposed to mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306 (1993). 

In-service treatment records dated in July 1970 note the Veteran complained of pain in his right arm.  He was put on "temporary" physical profile for two weeks; it was recommended he was not assigned duties requiring prolonged handling of heavy materials including weapons, as well as no overhead work, no pull-ups or push-ups.  He was medically qualified for duty with limitations.  His physical profile was continued in August 1970.  He was placed on permanent profile.  X-rays of the Veteran's right shoulder-taken both in July 1970 and at the end of August 1970-revealed no significant abnormalities.  An August 1970 service treatment record assessed a "mild" muscle strain of the right shoulder, with pain in the post-upper humerus.  After August 1970, importantly, service treatment records document complaints for other medical conditions, but not the right shoulder.  In a December 1971 separation examination, the examiner noted only a six inch scar in the axillary region of the Veteran's right arm.  Otherwise, the examiner noted normal upper extremities and the Veteran reported that he was "in the best of health."  As such, the Veteran's service treatment records, when considered as a whole, and in particular the December 1971 separation examination, and the Veteran's in-service X-rays, do not provide probative evidence in support of aggravation of the Veteran's preexisting right shoulder injury.  

In June 2009, the Veteran underwent a VA examination where, upon physical examination, the VA examiner rendered a negative nexus opinion stating that although the Veteran sustained a mild shoulder strain while in service, "such an injury would not result in posttraumatic osteoarthritis and limited motion of the right shoulder which is now present.  Considering the severity of the injury which occurred prior to military service this [V]eteran's current right shoulder condition is less likely as not caused by, aggravated by or the result of a strain which occurred while on active duty."  The examination provides evidence against both in-service aggravation of a preexisting right shoulder disorder, as well in-service incurrence of any separate right shoulder disorder.  As noted above, although the VA examination suggested that the Veteran received treatment from a private physician in the past, no other treatment records have been associated with the Veteran's claim since the June 2009 examination.  Thus, the examiner's opinion is adequate and well-supported by the evidence of record that is available.  An August 1970 x-ray of the Veteran's right shoulder-taken about one month after the shoulder strain-revealed no significant abnormalities.  In a December 1971 separation examination, the examiner noted only a six inch scar in the axillary region of the Veteran's right arm.  Otherwise, the examiner noted normal upper extremities and the Veteran reported that he was "in the best of health."  

Post-service, the Veteran alleges ongoing symptoms since service for a right shoulder disorder.  See June 2009 VA examination.  Although right shoulder arthritis is an enumerated "chronic disease," there is no probative evidence of arthritis until the mid-2000s, decades after discharge from service.  Again, July 1970 and August 1970 in-service X-rays for the right shoulder were negative.  Nor is there any probative evidence indicating that arthritis onset within one year of separation from service.  38 C.F.R. §§ 3.307, 3.309.  Arthritis, incidentally, must be objectively confirmed by X-ray.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Thus, in the present case, service connection by way of chronicity or continuity of symptomatology under 38 C.F.R. § 3.303(b) for an enumerated "chronic disease" such as right shoulder arthritis is not warranted here.  Walker v. Shinseki, 708 F.3d 1331, 1336-40 (Fed. Cir. 2013).  Also, for reasons unknown to the Board, the Veteran was uncooperative in securing any intercurrent, post-service private treatment records for the right shoulder, despite the fact that these records may have assisted in the evaluation of his claim.  Moreover, the Veteran did not file a claim for service connection until 2009, about 38 years after separation from service.  

In summary, a presumption of aggravation for the preexisting condition does not arise in the present case, because a permanent increase in the severity of the Veteran's preexisting right shoulder condition during service is not demonstrated by the evidence of record.  No medical professional of record has provided a medical opinion indicating aggravation by service.  The Board has considered the Veteran's lay assertions that his shoulder disability was aggravated by service.  However, on balance, such statements are significantly outweighed by contrary medical evidence, including both in-service and post-service medical evidence of record.  Thus, as the evidence of record supports the June 2009 VA opinion, the Board finds it highly probative and concludes that the Veteran's preexisting right shoulder disorder was not aggravated by his active service. 

Moreover, to the extent the Veteran is bringing a claim for in-service incurrence of a separate and distinct right shoulder disorder, there is no evidence his current right shoulder arthritis to his in-service treatment.  Again, the separation examination noted only a right arm scar but normal upper extremities, and the Veteran reported that he was in good health; the June 2009 VA examiner opined that it was less likely than not that his current shoulder disorder was caused by the in-service strain; and the Veteran waited about 38 years to file a claim for service connection, which in the context of his lay assertions is a relevant fact.  

Therefore the claim is denied.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 49.

ORDER

Entitlement to service connection for posttraumatic osteoarthritis of the right shoulder with a scar, claimed as a right arm condition, is denied.



____________________________________________
PAUL S. RUBIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


